— Judgment unanimously affirmed. Memorandum: The trial court properly accepted defendant’s plea of guilty of attempted assault in the second degree. Contrary to defendant’s contention, defendant, during the plea colloquy, did not recite facts which cast doubt upon his guilt. The facts recited did not provide justification for defendant’s intentional infliction of serious physical injury upon the victim.
Defendant further contends that his sentence must be vacated because the court failed to order a current presentence report. We are precluded from reviewing that contention because defendant has failed to provide us with a record containing the facts bearing on the issue. (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J. — Attempted Assault, 2nd Degree.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.